OPINION
Steven E. Garrett, Jr., entered a plea of no contest for failure to stop after an accident resulting in serious physical harm to a person in violation of Section 4549.02 and 4549.99(B). He was sentenced to a term of nine months at the Correction Reception Center, and his license was suspended for one year.  He filed a notice of appeal, and in due course his appointed appellate counsel filed a thorough and thoughtful brief, pursuant to Anders v. California (1967), 386 U.S. 738, which carefully examined the record and the law and concluded that there were no meritorious issues for appeal.
On July 11, 2001, we informed Mr. Garrett of the fact that his counsel had filed an Anders brief and granted him sixty days from that date to file his pro se brief, if any.
No such pro se brief has been filed.
We have thoroughly examined the record of proceedings in this case, and we agree with the assessment of the appellate counsel that there are no meritorious issues for appellate review.
The judgment is hereby affirmed.
BROGAN, J. and FAIN, J., concur.